                       Case 1:21-cv-00629-LGS Document 41 Filed 06/17/21 Page 1 of 2




                                                                                                                       Ryan Nasim
                                                THE CITY OF NEW YORK                                  Assistant Corporation Counsel
GEORGIA A. PESTANA
Acting Corporation Counsel                     LAW DEPARTMENT                                    Labor & Employment Law Division
                                                                                                             phone: (212) 356-2475
                                                   100 CHURCH STREET                                    email:rnasim@law.nyc.gov
                                                   NEW YORK, NY 10007


          June 15, 2021                     The application is GRANTED. By July 30, 2021, Defendants shall file their motion
                                            to dismiss. By August 20, 2021, Plaintiff shall file his opposition. By August 27,
                                            2021, Defendants shall file their reply. All submissions shall be per the Individual
          VIA ECF                           Rules. No further extensions will be granted absent extraordinary circumstances.
          Honorable Lorna G. Schofield
          United States District Judge  SO ORDERED
          United States District Court
          Southern District of New York Dated: June 17, 2021
          500 Pearl Street                     New York, New York
          New York, New York 10007

                             Re: Mohammed Donzo v. City of New York, et al.
                                 Docket No. 21 CV 00629 (LGS)
                                 Law Dept. No. 2021-005685

          Dear Judge Schofield:

                 I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana, Acting
          Corporation Counsel of the City of New York, assigned to represent Defendants City of New
          York, New York City Police Department, James P. O’Neill, former NYPD Commissioner, and
          Dermot P. Shea, Police Commissioner, and Sgt. Allison Mullen (collectively “defendants”) in
          the above-referenced matter.

                   I respectfully submit this letter to request an adjournment of the time for defendants to
          file its motion to dismiss. This is defendants’ first request for an adjournment. Pursuant to Your
          Honor’s Order dated June 9, 2021, Defendant’s motion to dismiss is due on June 30, 2021. This
          extension is necessary because, as has been widely reported, our office had a complete loss of
          technological access and resources beginning June 6, 2021. Limited access to such resources
          was only granted to me yesterday afternoon, on June 15, 2021. Accordingly, prior to today, I
          had been unable to receive emails, notifications of Your Honor’s June 9, 2021 order, or access
          any files, as I did not have access to my work product, relevant documents, or e-mail.
          Additionally, Plaintiff’s Counsel agrees with this request. Accordingly, Defendant proposes the
          following briefing schedule: Defendant’s motion to dismiss due on July 30, 2021, Plaintiff’s
          opposition due on August 20, 2021, and Defendant’s Reply due on August 27, 2021.




                                                             1
          Case 1:21-cv-00629-LGS Document 41 Filed 06/17/21 Page 2 of 2



        Defendants are requesting an adjournment to July 30, 2021 because our office continues
to have limited access to remote files, which only includes emails. As such, Defendants
respectfully request that Your Honor grant this great in light of the above. Plaintiff’s counsel has
consented to this briefing schedule.

                                                             Respectfully submitted,


                                                             /s/Ryan Nasim
                                                             Ryan Nasim
                                                             Assistant Corporation Counsel




CC: Mustapha Ndanusa (via ECF and e-mail)




                                                 2
